Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to the previous 112(a) rejections of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issues.  The previous 112(a) rejections of claim 1 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9-11, 21-29, 31-36, 38-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a treating chemistry pump having a treating chemistry outlet directly communicating with the dispenser drawer outlet above the second base portion and a treating chemistry inlet directly communicating with the dispenser outlet above the first base portion”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 4, dispenser outlet 51, dispenser drawer outlet 84, treating chemistries pump 87, chemistry outlet 88, chemistry inlet 89, rear wall 102.  [0042]).  The chemistry outlet appears to communicate with the dispenser drawer outlet via the rear wall, and the chemistry inlet appears to communicate with the dispenser outlet via the rear wall (e.g. both appear to be indirectly via the rear wall).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9-11, 21-29, 31-36, 38-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “at least one treating chemistry in lines 4-5, but then recites the limitation "treating chemistry" in lines 24 & 25.  The same issue extends to claims 26 & 28, where reference is made to “treating chemistry”.  Examiner considers rephrasing to “the at least one treating chemistry” would obviate the issue.
Claim 9 assigns the at least one treating chemistry reservoir as being a bulker dispenser or a single use dispenser.  Examiner does not consider the treating chemistry reservoir itself would constitute a “dispenser”, as it is part of a larger dispensing system and simply stores the treating chemistry.  

Allowable Subject Matter
Examiner notes the following indicated allowable subject matter is based on the 112(a) issues being properly addressed without significantly altering the scope of claim 1.  

Claims 1, 3, 9-11, 21-29, 31-36, 38-39  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed laundry treating appliance, and more particularly, the dispensing structure as claimed.  Examiner considers the best prior art of record to be Ghosh (US 20160237612, “Ghosh”) and Hendrickson et al. (US 20100000578, “Hendrickson”).
Ghosh teaches a laundry treating appliance (see Figures 2-6, drawer 20, chambers 22, 26 & 28, bulk cartridge 24, liquid supply assembly 40, supply conduit 46, user interface 60, controller 62, drawer housing 70, outlet 128.  [0037]-[0039]).  Examiner had modified Ghosh with teachings of Hendrickson regarding the dispensing system particulars (see Hendrickson’s Figures 3-5, lower dispenser housing 82, upper dispenser housing 84, bulk dispenser cartridge 92, dispenser pump 94, outlet port 104, ports 106,108, 112, coupler 156, dispenser pump inlet 160, dispenser pump outlet 162.  [0023], [0033]).  Examiner refer to non-final action dated 12/3/2021 for particulars).  Examiner does not consider modified Ghosh to fairly teach the claimed dispensing support structure, so as to suggest the two planar base portions extending from the divider to the end walls as required in claim 1 and having all the particulars of claim 1 (e.g. relative interaction/placement with the at least one water outlet, dispenser outlet, dispenser drawer outlet).  
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1, 3, 9-11, 21-29, 31-36, 38-39 are allowed over the prior art of record (presuming the 112 issues are addressed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718